

	

		II 

		109th CONGRESS

		1st Session

		S. 445

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Ms. Stabenow (for

			 herself, Mr. Carper,

			 Mr. Kennedy, Mr. Schumer, Mr.

			 Bingaman, and Mr. Johnson)

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend part D of title XVIII of the

		  Social Security Act, as added by the Medicare Prescription Drug, Improvement,

		  and Modernization Act of 2003, to provide for negotiation of fair prices for

		  Medicare prescription drugs.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Medicare Prescription Drug Price

			 Reduction Act of 2005.

		

			2.

			Negotiating fair prices for Medicare prescription

			 drugs

			Section 1860D–11 of the

			 Social Security Act (42 U.S.C.

			 1395w–111) is amended by striking subsection (i) (relating to

			 noninterference) and by inserting the following:

			

				

					(i)

					Authority To negotiate prices with manufacturers

					In order to ensure that

				each part D eligible individual who is enrolled under a prescription drug plan

				or an MA–PD plan pays the lowest possible price for covered part D drugs, the

				Secretary shall have authority similar to that of other Federal entities that

				purchase prescription drugs in bulk to negotiate contracts with manufacturers

				of covered part D drugs, consistent with the requirements of this part and in

				furtherance of the goals of providing quality care and containing costs under

				this part.

				.

		

